Citation Nr: 1535787	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  06-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for residuals of a back injury, fracture of the lumbar vertebra, currently evaluated as 40 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent disabling, for the period beginning August 27, 2012, and a compensable evaluation, for the period beginning November 28, 2012, for left-sided sciatica.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2009.  The transcript is of record.

This case was previously before the Board in June 2009, August 2010 and again in August 2012, and was remanded on each occasion for additional development of the record.  

The case was again before the Board in May 2013.  The Board denied a higher evaluation for residuals of a back injury, fracture of the lumbar vertebra, and remanded entitlement to a TDIU.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a joint motion for remand (JMR) vacating the Board's decision and remanding for additional consideration consistent with the terms of the JMR.  

In August 2014 the Board denied entitlement to a higher evaluation for the orthopedic residuals of a back injury, fracture of the lumbar vertebra; granted entitlement to a separate evaluation of 10 percent disabling for right-sided sciatica, for the period beginning December 8, 2009, to November 28, 2012; granted entitlement to a separate evaluation of 10 percent disabling for left-sided sciatica, for the period beginning August 27, 2012, to November 28, 2012; and remanded the claim of entitlement to a TDIU. 

The Veteran appealed the August 2014 Board decision to the Court.  In April 2015, the Court granted a March 2015 JMR vacating the Board's decision with respect to the evaluation of the orthopedic manifestations of the Veteran's back disability and the evaluation assigned for the Veteran's left-sided sciatica, and remanded the claims for additional consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issue of entitlement to a TDIU in August 2014 ordering, in part, that the Veteran be afforded a VA medical examination and that the issue be readjudicated.  To date, this development has not been accomplished.  Therefore, the issue of entitlement to a TDIU must be remanded for development to be completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The parties to the JMR agreed that the Veteran's claim for a higher evaluation for his back disability is inextricably intertwined with the claim of entitlement to a TDIU due to the development ordered by the Board in August 2014 for entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet.App. 180 (1992).  As the development ordered by the Board in August 2014 has not been accomplished, the issue of entitlement to a higher evaluation for the Veteran's back disability is remanded pending completion of the development ordered.

Newly associated VA treatment records reveal that the Veteran underwent an L3-L4/L4-L5 laminectomy/discectomy in June 2014.  The records also show that the Veteran continued to have residual numbness of the left leg in November 2014.  This evidence suggests that the severity of the Veteran's service-connected back disability may have become more severe since the Veteran's prior examination in November 2012.  As such, another VA medical examination regarding the severity of the Veteran's back disability is warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

An independent medical opinion submitted in July 2015 includes an examiner's opinion that the Veteran is unemployable.  The Veteran currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, if after reconsideration of the issues on appeal, the Veteran does not meet the schedular criteria for award of a TDIU, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

As the case is being remanded for additional development, attempts must be made to associate additional VA treatment records regarding the Veteran dated since November 2014.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated since November 2014.

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the status of the service-connected back disability.  The claims folder and copies of all pertinent records should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

(a)  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

(b)  For the left sciatic nerve disability, the examiner should indicate whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, moderately severe, or severe in nature).  The examiner should also identify any muscular atrophy and comment on the effect of muscle atrophy of the left calf noted on August 2012 VA examination.  

(c)  The examiner should comment as to the limitations imposed by each of the Veteran's service-connected disabilities (residuals of a back fracture and left-and right-sided sciatica) on his ability to obtain and retain employment.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, readjudicate the issues of entitlement to an increased rating for residuals of a back injury, fracture of the lumbar vertebra, currently evaluated as 40 percent disabling, and entitlement to an evaluation in excess of 10 percent disabling, for the period beginning August 27, 2012, and a compensable evaluation, for the period beginning November 28, 2012, for left-sided sciatica.  If the Veteran does not meet the schedular criteria for award of a TDIU, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

